PER CURIAM.
We affirm the circuit court’s 1980 order declining to award the wife rehabilitative alimony on her petition to modify the money and property arrangements agreed to at dissolution of the marriage and incorporated in the 1978 dissolution judgment. Though that agreement and judgment did not preclude the wife from future claims of alimony, we find no error in the court’s refusal to disturb existing arrangements except to require the husband to satisfy the mortgage on the home previously awarded the wife, so freeing that asset to fund the wife’s present educational plans. We do not fault Judge McCord’s recital of the basic facts or his judgment of their significance; indeed he makes a persuasive case for modification. But as the question before us is not whether the circuit court’s assessment of the parties’ circumstances was the only proper one, but is instead whether that assessment was a permissible one, which it was, we decline to impose some other view as a matter of law.
AFFIRMED.
ROBERT P. SMITH, Jr., C. J., and MILLS, J., concur.
McCORD, J., dissents, with written opinion.